DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 14, replace “setting as the respective potentials” with “setting the respective potentials”.
In claim 4, lines 3-4, replace “at timing” with “at a timing”.
In claim 8, line 13, replace “setting as the respective potentials” with “setting the respective potentials”.
In claim 13, line 13, replace “setting as the respective potentials” with “setting the respective potentials”.
This amendment is not intended to change the scope of the claims.
Authorization for this examiner’s amendment was given in an interview with William Rowland on 7 December 2021.

Allowable Subject Matter
Claims 1-13 are allowed.
the prior art does not disclose or make obvious a gas analyzer apparatus comprising a filter unit, a detector unit and a housing, wherein a control unit sets respective potentials of the filter unit, detector unit and housing to cleaning potentials for drawing in plasma, and the cleaning potentials form a voltage gradient that aims toward the housing for drawing in the plasma by setting the respective potentials of the filter unit, detector unit and housing..
In the prior art, Perelman (US 20160035550 A1) teaches a gas analysis apparatus which performs plasma cleaning by setting potentials of a filter apparatus to draw plasma towards filter and lens surfaces to be cleaned, but does not teach setting a voltage of a filter, a housing and detector unit to form a voltage gradient that aims towards the housing for drawing in the plasma.  Shiokawa (US 20020139930 A1) and Yang (US 20090014644 A1) teach plasma cleaning of an ion source for a mass spectrometer but not setting a voltage of a filter, housing and detector to clean a mass spectrometer housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881